Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 1 of 19

IN THE UNITED STATES DISTRICT FOR
THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

DUCKHEE LEE, IRENE LEE, No. 5:18-ev-00088-JKP
and ADRIAN LEE, individually
and on behalf of the Estate of
JUNGSOON LEE

Plaintiffs
VS.

UNITED STATES OF AMERICA,

Defendant

 

ORDER

On this day came on to be heard the Application to Establish the Duckhee
Lee Special Needs Trust for the sole benefit of Duckhee Lee, an incapacitated
person (hereinafter Duckhee Lee is sometimes referred to as the “Beneficiary,”
pursuant to Section 142.005 of the Texas Property Code, filed by Scott M. Bage,
as guardian ad litem of the Beneficiary (hereinafter Scott M. Bage is referred
to as the “Applicant,” and the Court proceeded to hear the application upon a
finding that due and proper notice of the application and hearing on the appli-
cation have been given to all interested persons, and that the parties and all

persons necessary for jurisdiction have appeared in person or by attorney.

Page 1 of 3
Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 2 of 19

The Court, having heard the evidence and having reviewed the application
and the other documents filed herein, finds that it has jurisdiction and venue
over the persons and subject matter of this proceeding; that all proceedings
have been lawful and proper; that the Beneficiary is an incapacitated person
as defined in Section 142.007 of the Code; that the Beneficiary is a disabled
person as defined in the Social Security Act, Section 1614(a)(3), 42 United
States Code Section 1382c(a)(3); that there is no court-appointed guardian for
the estate of the Beneficiary, and there is no proceeding pending for the ap-
pointment of such guardian; that it would be in the best interest of the Bencfi-
clary for this Court to enter an order and decree establishing a trust for the
sole benefit of the Beneficiary in accordance with the provisions of Section
142.005 of the Texas Property Code; and that Capital First Trust Company

should be appointed to serve as the Trustee of the trust.
Tt is, therefore, ORDERED by the Court as follows:

1. The Court hereby establishes the Duckhee Lee Special Needs
Trust for the sole benefit of the Proposed Beneficiary pursuant
to Section 142.005 of the Texas Property Code, having the terms
and provisions set forth in Exhibit “A”;

2. The Court hereby appoints Capital First Trust Company (the
“Trustee”), a financial institution (as defined by Section 201.101,
Texas Finance Code) that has trust powers and exists and does
business under the laws of the State of Texas or another state in
the United States, to serve as the Trustee of the Duckhee Lee
Special Needs Trust:

3. The Court orders the net cash lump-sum amount within the
meaning of Section 104(a)(2) of the Internal Revenue Code of
1986, as amended, allocated for the benefit of the Beneficiary in
this cause be paid to the Trustee, to be held, invested, adminis-
tered and distributed by the Trustee as provided in this decree
and the trust established by this decree: and

4. The Trustee shall be entitled to receive for its services a fair and
reasonable compensation not exceeding the Trustee’s regularly

Page 2 of 3
Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 3 of 19

published fee schedule for such services, and shall be reimbursed
for all reasonable expenses incurred in connection with the ad-
ministration of the trust. The Court hereby prospectively ap-
proves the Trustee’s fees for as long as those fees do not exceed
the Trustee’s regularly published fee schedule; provided that the
Court may review any future Trustee’s fees at any time and from
time to time on the Court’s own motion or upon the motion of the
Trustee or any other party interested in the welfare of the Ben-
eficiary, and upon a hearing of the matter, the Court shall take
any action with respect to such fees as the Court may deem ap-
propriate.

It is so ORDERED.

SIGNED on this day of , 2020.

 

HON. JUDGE JASON K. PULLIAM

Page 3 of 3
Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 4 of 19

NOTICE: THE BENEFICIARY AND CERTAIN PERSONS INTERESTED IN
THE WELFARE OF THE BENEFICIARY MAY HAVE REMEDIES UNDER
SECTION 114.008 OR 142.005 OF THE TEXAS PROPERTY CODE.

 

NG. S:18-cy-O0088

 

 

FOR THE

DUCKBER LEE SPECIAL NEEDS TRUST

This Trust Agreement is established as recommended by Scott M. Bage, as guardian ad
", 70 the Court in Htigntion

 

litem of Duckhee Lee (hereinafter referred fo as the “Bemeficlan,
pending in the United States District Court for the Westem District of Texas, San Antonio Division
(ihe “Court”), in Civil Action No, 5:18-cv-Q0088, styled, Duckhee Lee, Irene Lee, and Adrian Lee,
individually and on behalf of the Estate of Jungsoon Lee, Plaintiffs vz. United States of America,
Defendant, The Beneficiary was born on March 12, 1960. The Beneficiary is an incapacitated
person as defined in Section 142.007 of the Texas Property Code, and the Beneficiary is a
disabled person as defined in the Social Security Act, Section 16143), 42 United States Code
Section 1382c{a\(3}. The Court has specifically reviewed and spproved this trust pursuant te the
Decree of Court Establishing the Duckhee Lee Special Needs Trust to which this Trust Agreement is
attached. This Trast Agreement is intended to comply with the requirements of a special needs trust
pursuant to the provisions of 42 United States Code Section 1366p(¢ 4A), as amended August 10,
econciiiation Act of 1993, Pub. L. 103-55, and shall be constraed in

 

1993, by the Revenue F

 

EXBIBIT A Page 1 of 16
Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 5 of 19

Capital First Trost Company (the “Trustee”\, 2 financial institution {as defined by Section
201.101, Texas Finance Code), shall serve as the initial Trustee of this trust.
ARTICLE
Trust Estate

The assets and properties described on Schedule A, attached to and incorporated by
reference inte this Trust Agreement, which are being paid pursuant to the settlement agreement
reached by the parties in the sbove-styled and numbered cause ate hereby transferred and assigned
unto the Trustee by the Court to be held, invested, administered, and distributed by the Trustee for
the benefit of the Beneficiary under the terms, provisions, conditions, and limitations set forth in this
instrument, The finds shall at no time become available to the Beneficiary, be placed in his
possession, or come within the control of his guardians, except as otherwise provided herein.

ARTICLE IL

This trust shell be irrevocable and shall not be subject to revocation by the Beneficiary or a
guardian of the Reneficiary’s estate,

ARTICLE
Distribetions and Termination

A. Paorposs of Trust. The principal purpose aud intent of the Court and the parties
hereto is to provide a system for management, investment, and disbursement of the setflement
proceeds for the benefit of the Beneficiary. The secondary intention of the Court and the parties
hereto is to provide for the contimuing conservation and enhancement of the se#iement proceeds
fo supplement all other financial and service benefits to which the Beneliclary might be eligible
a8 @ result of his disability from any local, county, state, or federal agency, or through any public
or private profit or nonprofit corporations or agencies,

i, Hf is not the intent of the Court or parties hereto to place the settlement
proceeds in trust for the purpose of qualifying the Beneficiary for state welfare benefits.
However, it is Hkely that the setilement proceeds will be inewfficient to meet all of the
Beneficiary’s possibie future disability related needs for the remainder of his Hfe. Thus, it
is possible that such benefits may be sought in the future, notwithstanding the assets that
have been directed by the Court to this supplemental and discretionary trust.

Page 2 ef 16

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 6 of 19

2. This trust is being established at the specific direction of the Court, and
tharefore the assets directed to this trust by the Court should sot be deemed to have been
or fo be available to the Beneficiary. This trust is established under the jurisdiction, at the
direction, and with the specific approval of the Court without transfer of ownership of the
setilement proceeds to the Beneficiary or his legal guardians,

3, it is the intention of the Court and the parties hereto to provide benefits for
the Beneficiary without interfering with or reducing the benefits he would be entitled to
receive from any state or federal agency, including the State of California Department of
Health Care Services or its successor agencies and the United States Social Security
Administration, and to maximize the benefits avaifeble io him. This trust is explicitly
intended to be a discretionary trust and not a basic support trust, and the trust asseis are
intended to be used to supplement other benefits that the Beneficiary might be entitled to
receive.

4, Further, it is not the intent of this Court that the settlement proceeds shall
be used to excuse the obligations of any person to provide for the Beneficiary’s
continuing maintenance and basic support under the lawa of the State of California or
another slate in the United States, Payments from this trust are intended to be
supplemental to such support obligations and shall not supplant fhe basic support
obligations as determined by the laws of the State of California or another state in the
United States,

5, Notwithstanding the foregoing, it is acknowledged thet the Trustes is a
financial institution and is neither Hcensed nor skilled in the feld ofsaecial services and/or
governmental assistance programs. The Beneficiary’s legal guardian or other legal
representative, if any, shall be responsible for identifying programs that may be of social,
financial, developmental, or other assistance to the Beneficiary, including seeking the
assisiance of federal, state, and local agencies that have been established to help the
handicapped or disabled, and other similar resources. The Trustee may cooperate with
and assist the Beuoficiary’s legal auardians or other legal representative, if any, but shall
heve no daty or responsibility to determine which programs are available to the
Beneficiary. The Trustee shell not in any event be liable to the Beneficiary or any other
party with respect to any agpact of the Beneficlary’s eligibility for federal, state, or local
public assistance benefits or programs, including, but not imited to, the failure to identify
each and every program or resource that might be available to the Beneficiary on account
of any handicap or disability.

B, Distributions. The Trustee shell have complete discretion to pay or use so much or
all of the net income and/or corpus of the trust as the Trustee, in its sole discretion, may
determine, to the legal or natural guardien or person having custody of the Beneficiary, or by
expending such amounts directly to or for the benefit of the Beneficiary without the intervention
of any legal guardian or other legal representative of the Beneficiary. Any undistributed income
shall be accumulated end added to the corpus of the trust, All income and corpms distributed to
the Beneficiary and all undistributed income end corpus held in this trust shall be considered as

 

ESHIBIT A Page 3 of 16

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 7 of 19

the separate property, not the community property, of the Beneficiary to the extent permitted
under the Constitution and laws of the State of Texas or another State in the United States,

i. in exercising the Trustee’s discretion in making distributions from the net
income and/or corpus of the trast, it is the intent, but not the direction, of this Court, that
the Beneliciary live in pleasant, heakhy, and comibriable surroundings and that the net
income and/or corpus of the trust be paid out or used by the Trustes to whatever extent is
appropriate to make aveilable to the Beneficiary the best facilities and provisions for his
health, education, and welfare that shall, in the eole discretion of the Trustes, be deented
reasonable, desirable, and appropriate, The express purpose of this trust is to provide for
the Beneficiary’s extra and supplementel neads, over and above the benefits he otherwise
receives as a result of his handicap or disability fom any local, state, or federal
governmental source or from private agencies, any of which provide services or benefits
to disabled persons. Ry way of illustration, the Trastes mey purchase those goods or
services which shell enhance the Benaficiary’s development and welfare and nrovide for
lis special needs and/or supplemental needs, including but not limited to:

& Dental care:

D. Unreiinivrsable medical expenses, incinding plastic snd
reconsimuctive surgery, digenostie work and teatment, rehabilitative training and
experimental medical services;
thalnic and auditory care:

a Paychological support services:

8 Recreation, cultural experiences, and fansportation of the
Beneficiary;

£ Expenditures to foster the interests, talents and hobbies of the
Beneficiary;

g Personal property and services which will make life more
comforiable and enjoyable for the Beneficiary but will not defeat the
Beneliciary’s eligibility for public acsistance;

kh. Foneral and burial costs:
i. Personal care needs;

 

 

i Supplemental nursing care:
k Physical therapy or rehabilitation:

Page 4 of 16

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 8 of 19

L Sunilar care which other assistance programs may not otherwise
provide;

mm. Entertainment items (such as a television, computer, DVD player,
MP3 player, or the Hike}:

ih Evaluations of raining and educational programe:

&. Expenciteres to engage therapists and others to provide physical,
occupational, aquatic, or other therapy or procedures for the Beneficiary, either at
the Beneficiary’s home or at the therapist's (or other provider's) regular office or
eatwient center;

B Pay nutritionists, case workers, end other health or medical
advisors; end

a. Pay turses, nurges* sides, companion sitters or others to care for
the Beneficiary.

2. Doring periods of time that the Beneficiary is not eligible for and/or has
not applied for means-iesied governmental public assistance benefits (such as SSI,
Medioaid, ete.}, the Trustee shall have sole and absolute discretion as to the amount,
liming, and purposes of any distributions fom the net income end/or corpus of the trust
for the benefit of the Beneficiary. On the other hand, during periods of time thet the
Beneficiary is receiving means-tested governmental gublic assistance benefits, the
Trustee is specifically prohibited fom expending any of the net income or corpus of the
trust for sny property, assistance, services, benefits, or medical care that is or otherwise
would be available to the Beneficiary from any governmental source or from any
insurance carrier required io cover the Beneficiary if, and only if an application for suck
property, assistance, services, benefits, or medical care has been Bled for the Beneficiary,
or if he is receiving such assistence from a source thet requires such restriction by its
rules. In such case, and if the Beneficiary has applied for and/or is receiving assistance
that requires such limitation, the Trustee mey use trust property to supplement, but not to
supplant, services, benefits, assistance, and medical care being received by the
Beneficiary through any governmental resource eo requiring the limitation.

3. It is recognized that there may be circurnstances during the existence of
this trust wherein it may be in the best interests of the Beneficiary to forfeit or ibrego the
recaipt of means-tested governmental public assistance benefits in order to avoid the
restrictions on trust distributions and otier requirements involved in ths administration of
& special nesds trust. The responsibility for raaking this determination (as to whether it is
in the Beneficiary’s best interests to forfeit or forego means-iested governmental public
assistance benefits for which the Beneficiary may be eligible} shall rest solely with the
Beneficiary or the Beneficiary’s legal guardian or other legal representative and not with
the Trustee, The Trestee shall be entified to tely upon written evidence that the

 

EMEYBIT A Page 5 of 16
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 9 of 19

Beneliciary or the Beneficiary’s legal guardian or other legal representative has complied
with any notice requirements fo the appropriate administrative agencies that the
Beneficiary is ineligible for or voluntarily elects not to apply for and/or receive any
incans-tested governmental public benefits, The Trastee, in ite sole discretion, shall
determine the written documentation hecessaty to establish that the Beneficiary is not
receiving any means-tested governmental public assistance benefits. Upon receipt of such
written evidence satisfactory to the Trustee, the Trustee may administer the trust as a
discretionary trust {and not as & special needs trust) until such time as G) the Trustes
receives written information that the Beneficiary (or the Beneficiary’s lepal guardisn or
other legal representative) has applied for or is receiving means-tested governmental
public assistance benefits or (ii) the trust terminates,

4. in determining distributions te er for the benefit of the Bensiliciary, the
Trustee may consider all of the facts and circumstances in existences at the time of the
‘Trustee’s determination, including but not limited to: @ the value of the assets of the
trust; (2) the standard of living ip which the Beneficiary shall have been accustomed prior
to the creation of the trust; Gil} any known resources of the Beneficiary; (iv) the ebility of
any person who is legally obligated te anpport the Beneficiary to do so; and (v} the ability
of the Beneficiary to earn fimds for the Beneficiary’s own support end maintenance,

5. The Trustee may pay any premiczns, co-payments, and/or deductibles for
health care insurance for the Beneficiary.

&. The Trustee shall be authorized to pay any income tax lability of the
Beneficiary which results fom income received by the trust. The fimds used to pay this
income tax Hability shall be paid directiy to the appropriate taxing authority and shall not
be available to the Beneficiary or be counted ks 9 disquelifying resource against the
Beneficiary. The Beneficiary shall not have any Tight to or interest in any of these finds
paid by the Trastee. Further, these fimds are not a resource of the Beneficiary and should
not be treated as a distribution of income for purposes of medical assistance qualification
or continuation.

distribute the remaining trust assets to the State of California or such other siate that provides
Medicaid benefits to the Beneficiary up to an amount equal to the total medics! assistance paid
on behelf of the Beneficiary under the Medicaid plan of each state that furnished medical
assistance on behalf of the Beneficiary. If assets remain in the trust eer making the
reitnbursement payments to the state’s Medicaid len in accordance with the preceding sentence,
then the Trustee shall divide the remaining trust assets into a3 many equal shares as there are
children of the Beneficiary who are then living and deceased children of the Beneficiary who
have one or mors descendants who are then living, Bach share for the descendants of a deceased
child of the Beneficiary shall be further divided into separate shares for those descendants on &
per stirpes basis; or if no descendant of the Beneficiary is then itving, then the Trasiee shall
distribute the remaining trust assets to the Seneficiery’s heirs who are then living. Each share of

Page 6 of 16

 

 

 
Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 10 of 19

the trust estate allocated to a descendant of the Beneficiary who hes attained the ape of 21 shall
be distributed to such descendant ovtright and free of trust. Each share of the trust estate
eliocated to @ descendant of the Beneficiary who hes aot attained the age of 21 shall not be
distributed to such descendant outright but instead shell be delivered te the Trustee of the LEE
CONTINGENT TRUST established in Article IV of des Trust Agreement, to be held in a
separate trust for the benefit of such descendant.

ARTICLE IY,
LEE CONTINGENT TRUST

 

The LEE CONTINGENT TRUST shall be held by the Trostee subject to the following
provisions:

A, Frost for Beneficiary under Ave 21. Any share of the trust estate for the benefit
of a descendant of the Beneficiary who has not reached the age of 2] (hereinafter referred to as a
“beneficiary” shall be held as a separate trust for the benefit of that beneficiary and named for

thet beneficiary. Each trast established under this Article IV shall be irevocable,

5. Distributions. During the existence of a trast, the Trustee shell distribute to the
beneficiary so much or all of the net income and/or corpus of the beneficiary's trust at such times
and in such amounts and muanuer as the Trastes may determine fo be necessary or appropriate for
the health, education, maintenance, and support of the beneficiary. In exercising the Trustee's
discretion in making distributions under this paragraph B, the Trustee shell take inte
consideration any other sources of support (both principal and income) which the beneficiary
way have to the knowledge of the Trastes: in addition, the Trustee shall take into consideration
the carning potential of the beneficiary and his or her spouse, The Trustee chall give oreference
to and be Hberel with the educational needs of a beneficiary. Any undistributed income shall be
acounulated and added to the corpus of the trust or share,

©. Termination. Whea the beneficiary reaches the age of 21, the trast shall
tamminate, and the Trustee shall distribute io the beneficiary all of the assets of the trust, If the
beneficiary dies before receiving al! of the assets of his or her trust, then upon the death of the
beneficiary, the trust shall terminate, and the Trustee shall distribute all of the beneficiary's trast
to his or her then living descendants, per stixpes; or, if no descendant of the beneficiary is then
Hving, the Trustee shall distribute all of the beneficiary's trast to his or her then living siblings
emi descemiants of deceased sibtings, Ser stirnes, or, if fone, to the Beneficiary’ s then Living
descendants, per stirpes; of, if no descendant of the Beneficiary is then living, the Trustee chal]
distibute all of the beneficiary’s trust to the Beneficiary’s heirs who are then living.
Notwithstanding any other provision of this Trust Agreement to the contrary, if any share of a
trust is distributable to a descendant of the Beneficiary who has not attained the age of 21 years,
then such share shall not be distributed to such descendant outright but shall instead be delivered
to ihe Trustee of the LEE CONTINGENT TRUST established under dis Asticie TV, to be held in
2 separate trust for the benefit of such descendant (or, in. the Trustee’s discretion, added te a trast
already established under thie Article IV for such descendant).

 

     

Page 7 of 16

 
Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 11 of 19

D, Desline with Guardien, The Trastee, in making any distributions for the benefit
of any legally incompetent beneficiary, shell give liberal interpretation to the discretionary
authority conferred by this Trust Agreement in order to alleviate any borden on the tegal
guatdian of the person of any legally incompetent beneficiary and on such guardian's family
which might be caused in any way by the presence of the beneficiary in the guardian's home, all
to the end that each benediciary and the guardian of his or her person he able fo maintein, as
nearly a6 possible, the standard of living to which each hes heen accustomed.

B, Restrictions on Certain Distributions. Notwithstanding any provision to the
contained in this Trust Agreement, any distribution to be made upon termination of a
trust or share to a beneficiary or class of beneficiaries whose share is otherwise Grected io be
held in trust under any provision of this Trust Agreement shall not be distributed outright to the
beneficiary or beneficiaries but instead shall be held in trast az go provided.

ARTICLE V.

  

Trustes

A. Appointment, CAPITAL FIRST TRUST COMPANY shall serve as the Trustee of
each trust established under thie Trast Agreement. All references in this instrament to “Trustee”
shall refer to the Trustee then serving as such.

3. Successor Trustees, Wf at any time there is a vacancy in the position of Trustes, the
Court shail appoint a successor Trustee. A successor Trustes may be any financial institution (es
Gefined by Section 201.101, Texas Finance Code} that has trust powers and exists and does
business under the laws of the State of Texas or another state in the United States.

c. Trustes Reorganization, Any corporation that shall succeed (by purchase, merger,
consolidation, or otherwise) to all or the greater part of the assets of any corporate Trusies shall
success to all the rights, duties, and sowers of such comorate Trastee, a3 Trustee of this trust,

   

Dd. Resignation of Trustee. A Trustee may resign upon application to and order of the
Court. Upon filing an application to resign, the Trastee gheil immediately provide a copy of the
application to the Beneficiary, or if the Beneficiary is an incapacitated person, to the
Seneficiary’s legal guardian or other legal representative. The Trustee shall continuc serving
until its resignation is approved by the Court and 2 successor Trustee is appointed by the Court in
accordance with the provisions provided in paragreph B above,

ARTICLE VL

A. Compensation. The Trastee shall be entitled to receive fair and reasonable
pensation for services as Trustee to be paid from the trust’s income, carpus, or both on
application to and approval of the Court: provided, however, that the Trustee's compensation

 

Page 8 of 16

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 12 of 19

shall not exceed the Trustee's regularly published fee schedule for suck services. The Court
hereby prospectively approves the Trustee’s fees for as long as such fees do uot exceed the
‘Trastee’s regularly gublished fee schedule: provided that the Court may review any fisture
Trustee's fees at any time and from time to time on the Courl’s own motion or upon the motion
of the Trustee or any other party interested in the welfare of the Beneficiary, and upon a hearing
of the matter, the Court shall take any action with respect to such fees as the Court may deem
approptiate. The Trustee shall also be reimbursed for all reasonsble expenses incurred in
commection with the sdministration of the trust.

B. Bond. No boad or any other security shall be required of any Trustee.

C. Ldabilities. This instrument shall always be construed in favor of the validity of
any act or omission of any Trustes, and a Trustee shell not be Hable for any act or omission
except in the case of negligence, bad faith, or fraud, This trust is establiched parsuant to Court
Beneficiary or to any other person

Pry

order, and the Trustee shall not be responsible or Hable to the |
on account of any action that the Trustee may take (or elect te forege taking} in the Trustee’s
good faith reliance on any order of the Court,

 

 

  

    

Eee

D. Agcer gs. The Trostee shall furnish an anual accounting to the Beneficiary or
the Beneficiary’s legal guardian or other legal Tepréesentative upon reasonable demand made
therefor, Hand to the extent required by the Court or a successor Trustes, an accounting for the
administration of the trust shall also be given te the successor Trustee. A successor Trustee shall
be fully protected in relying upon soch accounting and also in not requiring such an accounting
from its predecessor, Subject to any additional requirements imposed by the Court, the Trustee’s
usual computer statements shall suffice for any accounting,

BL Spendiarift Provision. The Beneficiary shall cot have the power ta anticipate,
encumber, or transfer his interest in the incorne or corpus of this trast in any manner. No part of
the income or corpus of this trust shall be lisble for or charged with any debts, contracts,
abilities, or forts of the Beneficiary or subject to any divorca proceeding or seizure or other
process by any creditor of the Beneficiary.

     

 

 

FP. Situs of Trusts. This trast shall be deemed 2 Texas trust and shall be governed by
the laws of Texas.

G. Powers and Duties of Successor Trustee. Subject to any onder of the Court, upon
the appointment and qualification of any successor Trustes, the same duties shall devolve on and
the sume rights, powers, authorities, privileges, and diseretions shell inure io the successor
‘Trosiee as to the initiel Trustee, and no successor Trustee shall have any duty, responsibility,
obligation, or libility whatsoever for the acts, defanity, or omissions of any predecessor Trustee,

B, Fiduciary Obligation. The broad powers herein conferred upon the Trustee shali
always be exercised only in a fiduciary capacity, and nothing herein shall be construed to Heit
the fiduciary obligation of the Trustee.

    

    

Page 9 of 16

 
Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 13 of 19

ARTICLE V1.
Powers of Trustee

The Trustee shall have all of the rights, powers, and privileges granted to a trustee by the
Texas Trust Code and all of the following rights, powers, and privileges, unless specifically
limited by other provisions of this instrament:

A. Partitions, Distributions, The Trustee shell have full power and authority to make
all partitions, divisions, and distributions under this instrument, 5y allocating assefs and property
proportionately im kind or by allocating undivided interests therein in Ind. Any partition,
division, or distribution made by the Trastes in good faith shall be binding and conclusive on all
interested parties,

B. Methods of Pevinent. Ary distribution directed to be made to the Beneficiary may
be made to or for the benefit of the beneficiary in any manner authorized by Texas Property Code
Section 142.005 that the Trustees deams advisable, including payment to the legal or natural
guardian or person having custody of the Beneficiary, or payment directly to the Beneficiary or
for the benefit, supporl, or maintenance of the Beasiiciary without the intervention of any legal
guardian or other legal representative of the Beneficiary. Any distribotion under this paragranh
shall bs « fall discharge of the Trustee with respect to that distribution,

c. Conservation of Trost Properties. The Trustee may hold, manage and conserve
any and all properties transferred io the trust and may take any action that the Trustee may deem
necessary Cr appropriate, including the exercise of all rights end gowers that « prudent owner

would exercise in managing and conserving properties of a Hize kind.

 

 

. Dealinu: with Third Perties. The Trustes tay deal with any person or entity
regardless of any relationship or identity of any Trustes to or with that person or entity and may
hold or invest all or any patt of the trust assets in common or undivided interests with that person
or entity. Seotions 113.052 through 113.055 of the Texas Trust Code shall act apply to the trust

esoept to ihe extent they cannot be waived.

a. investment in Securities. The Trustees may buy, sell, or trade any security of any
natere (including common trast fimds, stocks, stock tights, warrants, bonds, debentures, notes,
certificates of interest, certificates of indebtedaess, and options) or any other things of value
issued by any person, firm, association, trust, corporation, or body politic whatsoover.

F, Distributions to Purchase a Vehicle, The Trastee tay, within iis sole discretion, at
any tine and from time to time, make distributions ftom the net income and/or Principal of the
‘Trust for the purpose of purchasing or otherwise acquiring a vehicle suitable for the
transportation of the Beneficiary and the legal or netural guardian or person having custody of
the Beneficiary. The Trustee may, within its sole disoretion, make distributions from the income
and/or principal of the Trust for the purpose of replacing any such vehicle with a comparable
vehicle at any time and from thne to time, but the cost of any replacement vehicle hall be

Page 10 of 26

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 14 of 19

reduced by the trade-in value of the previous vehicle. The vehicle shall be registered and tiled
either in the name of the Beneficiary or in the name of a parent or legal guardian of the
Beneficiary. The expenses of repairs, routine mainfenance, personal ptoperty jaxes, and
insurance on the vehicle may be paid from the net income and/or principal of the Trust by the
‘Trustee to the extent that such payments will not jeopardize the Beneficiary’s eligibility for
Medicaid, S81, or any other welfare and/or governmental benefits in which the best interests of
the Beneficiary should be maintained and preserved,

G. Distributions to Modify end/or Purchase and/or Replace Residence. The Trustee
may, within its sole discretion, at azy time and from time to time, make distributions ftom the net
income and/or principal of the trust for the purpose of modifving and/or improving any principal
residence of the Beneficiary and/or to purchase, replace, or otherwise acquire real property to be
used and occupied by the Beneficiary as the Beneliciary’s principal residence, Title to the
residence shall be in the name of the Trust, the B eneliciary, or in the name of the legal gnardian
of the Beneficiery. Hf the tile to the residence is not placed in he name of the Trast and is
placed in the name of a person other than the Beneficiary, then the dead mmst apecify thet such
person is holding title in his or her mame as trustes for the benefit of the Beneficiary; and, further,
that if the residence is sold, the net seles proceeds shall be paid to the Trustee of this Trust if
such Trust is in existence: otherwise, to the Beneficiary if he is then living: or, if this Trust is not
then in existence and the Beneficiary is not then living, thea the net sales proceeds shell be paid
to the personal representative ofthe Beneliciary’s estate to be administered a8 part of his general
probate estate. Notwithstanding any provision in this Trast Agreement to the contrary, to the
extent that the Beneficiary’s eligibility for Medicaid, SEI, or any other welfare and/or
governmental benefits will not be jeopardized in which # is in the best interests of the
Beneficiary to maintain and preserve auch benefits, the Beneficiary shall have the right to use
aul occupy any residence held in this trust as the Beneficiary’s principal residence rent free and
without charge except for taxes and other coste for life, and, upon requeat from the Beneficiary
(or if the Beneficiary is en incapacitated person, then the Beneiiciary’s isgal guardian or other
legal representative), the Trustee shell pay all morgage principal end interest, repairs and
maintenance, improvements, taxes, insurance, and ather expeises associated with the purchase,
replacement, care, and maintenance of any such residence,

Hi, Investment in Undivided Interests. The Trustee may invest in one or more assets,
properties, or consolidated funds, in whole or in part, as the Trustee inay deem advisable,

L investment in Parinershtns. The ‘Trastes may purchase or otherwise acquire an
interest in any partnership conducting a lawful business, transfor trust property te any parmership
which will conduct or is conducting any lawful business, or become either a general or limited
pariner of any suck partnership.

J, Selection and Retention of Investments, Any property acquired by the Trustes and
at any tine constituting any part of the trust shall be deemed & proper investment, and the Trustee
shall be under ac obligation to dispose of or convert such property. Investments need not be
diversified, may be of a wasting nature, and may be mude or retained with a view to possible
increase in value, The Trustee may invest all feds available for investment at any time thei the

Page Li of 16

 

  

 

 

 

 

  

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 15 of 19

Trustee may deem advisable in such investments as the Trostes may be permitted to make
pursuant to the terms ef this instrument. The Trustee, unless otherwise herein specifically
prohibited, shall have as wide a latitude in the selection, retention and making of investments as
an individual would have in retaining or investing his or her own finds and shu! not be limited

fo nor bound or governed by any statute or regulation respecting investments.

Kg. Holdin Title to Investments, The Trastes may hold title to investments in the
name of the Trusies or a nomines, Ff the trast owns asseta located in a jurisdiction in which the
Trustee cannot be authorized in soi, then the Trastes inay appoint any national bank authorized te
act in such jurisdiction as trustee of such assets and confer on such trustee any power as may be
hecessary in the premises, but, in any event, such trustes shall account for sli net income and/or
nei proceads from the sale of such assets to the Trustee acting hereunder.

   

other purpose which in the Trustes’s opinion may be appropriate: pay ail
reasonable expenses; execute obligations, negotlable and nonnegotiable: join in, by deposit,
pledge, or otherwise, any plan of reorganization or readiustment of any investments of the trust,
and vest in a protective commiltes or other legal entity such power as in the Trustes’s opinien
may be desirable; and sell thr cach and/or credit all or any part of the trust estate.

M. Power ta Vote Stock. The Trustee lay vote shares of stock in person or by proxy,
with or without power of substitution; exercise and perfonn any and all rights, privileges, acd
powers inuring to the holder of any stock or security comprising at any time a part of the wust,
and exercise by agent or atlormey-in-fact any tight appurtenant to any property or matter in which
the trust may be interested.

N. Protection of the Trost Estate. The Trustee May protect, perfect and defend the
lille to any trust property: sue and he sued; enforce any bonds, mortgages or ofher obligations or
liens owned by the trust; compromise, aibitrate, or otherwise adjust claims in favor of or against
the frust; waive or releases rights of any kind; end ebandon any property considered by the

‘Trustee io be worthless,

©. Notes, Mortugvos. and Foreclosures. The Trustee may, at any time, reduce the rate
of interest payable on any bond, note, or other security owned by the trust; continue mortgages
upon and after maturity, with or without renewal, or extend the same upon such terms gs seem
advisable io the Trustee without reference to the value of the security at the time of such
contineance; modify or release any guaranty or mortgage; a3 an incident to collection of anny
bond or note, foreclose and bid in the property at foreclosure sale, acauire the property by deed
from the mortgagor or obligor without foreclosure and retain the property so bid in or taken over
without foreclosure,

Page 12 of 16

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 16 of 19

P, insurance. The Trustee may carry such insurance coverage (in stock companies or
in noutaal companies), including public liability, property damage, and life insurance, for such
hazards and in such amounts as the Trustee imay deen: advisable,

 

Q@ Employ and Compensate Aunts and Rcoreseniatives. The Trustes may employ
and compensate agents and other employees, including attormeys, accountants, and investment
advisers, and may delegate to them any and all discretions and powers. The Trustee shal! not be
Hable for any act or omission of an agent if che agent was selected and reinined by the Trosice
with due care and the Trasiee neither knew nor should have known that the apent or

representative was breaching his or her duties,

R. Establish and Maintain Reserves. Out of rents, profits, or other income received,
the Trusice may set up reserves for taxes, assessments, insurance premiums, repairs,
improvements, depletion, depreciation, obsolescence, and general maintenance of buildings or
other property.

s. Power to Determine income and Corus. Stock dividends and capital gains shall
be tented as corpus. Except as herein otherwise specifically provided, the Trustee shall
cstermine the manner in which sxpenses are to be bome and receipts credited between corpus
and income aad what shall constitute income, net income, and corpus. In determining such
tnatters, the Trustee may give consideration to, but shall not be bound by, the provisions of the

Texas Trost Code,

T. Liability of Third Perty. No purchaser at any saic made by the Trustee or person
dealing with the Trustee is obliged to see to the application of any money or property paid or
delivered to the Trustes or to inquire into the expediency or propriety of, or the authority of the
‘Trasiee to enter into and consummate, ony transaction.

  

ud. iocuments. The Trustee may execute and deliver any deeds, conveyances,
assignments, leases, contracts, stock or security transfer powers, or any other written instrument

of any character appropriate to any of the powers or duties herein conferred upon the Trustee,

 

¥. Powers Cumulative. Except as herein otherwise provided, the powers conferred
upon the Trustee shall not be construed as a Henitetion of aay guthority conferred by law, but as

in addition thereto.

ARTICLE VOL
Definitions and Generel Provisions

Au Sishitory References. All statutory references include subsequent amendments
and corresponding provisions of any subsequently enacted laws.

5. Precedence of Trust. This trust shall take precedence over any existing law or
stale concerning incapacitated persons or their property, and this trust shall contings in fill

Page 13 of 16

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 17 of 19

force and effect until terminated or revoked ag provided herein, notwithstanding the aopointment
ofa guardian of the estate of the Beneficiary.

C. Binding Effect, This trust agreement shall extend te and be binding upon the
hairs, executors, administrators, legal representatives, and successors of the parties.

D, Consideration of Reavests of the Beneficiary or Lezal Guardi
confer with the Beneficiary, or the Beneficiary’s legal suardian or other legel representative if
the Beneficiary is an incapacitated person, Gom time fo Sme concerning the needs of the
Beneficiary end shall consider (but shall not be bound by) the requests of the Beneficiary or the
Beneliciary’s legal guardian or other legal represe lative, as the case may be, conceming the
sdministration of the trust, including, but not limited to, the investment and distribution of the
Trust assets.

g. incention of Trust. This trust shall become effective upon (i) the entry of the
decree to which this trast agreement ig atiached, (2) the transfer of any portion of the property
described on Scherule A to the Trustee, and (3) the Trustee's acceptance of the ust which shail
be evidenced by the signature below of the approprigie officer of the Trustee.

SIGNED this dayor BOR

 

    

 

JUDGE PRESIDING

Capital First Trust Company, Trosiee, accepts the trast created by this Trust Agreement, and
covenants to fniivfully discharge all duties of the Trustes hereunder,
CAPITAL FIRST TRUST COMPANY

0

   

 

Page 14 ef 16

 
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 18 of 19

STATE OF WISCONSIN = g
§
COUNTY OF MILWAUEER §

BEFORE ME, the undersigned authority, on this day personally appeared CHRIS
FOREGGER, imown to me to be the person and officer whose name is subsoribed to the foregoing
instrament and acknowledged to me that the same was the act of fhe ssid CAPITAL FIRST TRUST
COMPANY and thet he exeonted the same es the act of CAPITAL FIRST TRUST COMPANY for
poses and conideratinng therain expressed andl in the capacity therein sisted,

GIVEN UNDER MY HAND AND SBAL OF OFFICE itis COM aay of
Dekoor aane. aa
2 a oN

appt vee

  

    

    

    

 

pitt

  

 

   
  

“
FO, oF — :
#* ‘ % Notary Public in and for the State of Wisconsin
z i Var B
[SRAL]Z * (CHRISTINA © Z t#y commission does not expire.
ee
Riva”

   
 

Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 19 of 19

SCHEDULE A
TO THE
DUCKHEE LEE SPECIAL NEEDS TRU: ST
Initial Assets:

The net recovery realized and payabie on behalf of Duckhee Lee (after payment of attorney’s fees,
case development expenses, outstanding medical bills, pending subrogation claims and agreed.
allocations to Irene Lee and Adrian Lee) as a result of the Stipulation for Compromise Settlement

States of America: Civil Action No. 5:18-CV-G0088-FEP. This net cash recovery is within the
inesting of Section 104(a)(2) of the Internal Revenue Code of 1986, as amended.

SCHEDULE A Solo Page
